NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICKIE SLAUGHTER,                               No. 20-15335

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01728-APG-NJK

 v.
                                                MEMORANDUM*
JEREMY BEAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Nevada state prisoner Rickie Slaughter appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations arising from a disciplinary hearing. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Furnace v. Sullivan, 705 F.3d 1021, 1026



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2013). We affirm.

      The district court properly granted summary judgment because Slaughter

failed to raise a genuine dispute of material as to whether prison officials failed to

afford him all of the process that he was due. See Superintendent v. Hill, 472 U.S.

445, 454 (1985) (requirements of due process are satisfied if “some evidence”

supports disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 563-71 (1974)

(setting forth due process requirements in prison disciplinary proceedings and

explaining that prison authorities have discretion not to call witnesses, “whether it

be for irrelevance, lack of necessity, or the hazards presented in individual cases”).

      AFFIRMED.




                                           2                                    20-15335